Citation Nr: 0825146	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-34 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for back injury.

5.  Entitlement to service connection for rash as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.


FINDINGS OF FACT

1.  In December 2004, the veteran showed Level II hearing 
loss in the right ear and Level I in the left ear.

2.  In December 2006, the veteran showed Level I hearing loss 
in the right ear and Level II in the left ear.

3.  The evidence, overall, does not show any current chronic 
residuals of malaria.

4.  The evidence, overall, demonstrates that the veteran's 
hypertension was not incurred while on active duty from 
August 1966 to August 1968.

5.  The evidence, overall, does not show any current chronic 
back disability.

6.  The evidence, overall, does not show any current chronic 
rash.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2007).

2.  Service connection for residuals of malaria is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection for hypertension is not established.  
38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

4.  Service connection for back disability is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Service connection for rash as a result of exposure to 
herbicides is not established.  38 U.S.C.A. 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Hearing loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is currently evaluated 
as zero percent disabling under Diagnostic Code 6100.  38 
C.F.R. § 4.85.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the puretone 
threshold average and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings 
are assigned by combining a level of hearing loss in each 
ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

On an authorized audiological evaluation in December 2004, 
pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right 
35
35
75
85
Left
25
25
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 90 percent in the left ear.

On an authorized audiological evaluation in December 2006, 
pure tone thresholds, in decibels, were as follows:


HERTZ
1000
2000
3000
4000
Right 
30
30
75
90
Left
30
40
80
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

Applying the results of the December 2004 VA examination to 
Table VI yields a Roman numeral value of II for the right ear 
and I for the left ear.  

Applying the December 2006 VA examination results to Table VI 
yields a Roman numeral value of I for the right ear and II 
for the left ear.  

Applying these values to Table VII, the Board finds that the 
veteran's hearing loss should be evaluated as noncompensable.  

The Board finds no other medical record that would provide a 
basis to increase the veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim.

It is important for the veteran to understand that under 
Lendenmann, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The veteran's 
complaints do not provide a basis to increase the evaluation 
based on these test results.  In the present case the 
preponderance of the evidence is against assignment of a 
compensable rating for any period of time contemplated by the 
appeal.  Fenderson, supra.

The Board does not dispute the fact that the veteran has some 
problems with his hearing.  Simply stated, the problems are 
not enough, based on detailed evaluations, to provide a basis 
to grant the veteran an increase in his evaluation.  The 
veteran's lay statements are outweighed by the medical 
reports cited above.

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the veteran's bilateral hearing loss markedly 
interferes with his ability to work.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss.  38 
C.F.R. § 4.3.

2.  Service connection for residuals of malaria, 
hypertension, back disability, and 
     rash as a result of exposure to herbicides

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that current residuals of malaria, 
hypertension, back disability, and rash were incurred during 
his service.

3.  Residuals of malaria

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The veteran submitted private 
treatment records from Dr. "H." from 1991 through 2004.  
These records indicate treatment for a number of illnesses 
and injuries, including hypertension, sinusitis, pharyngitis, 
rhinitis, kidney stones, depression, and diverticulitis.  
There were no complaints, treatments, or diagnoses of malaria 
or any residuals of malaria.  Based on the above, the 
evidence does not show a current disability, providing 
medical evidence against this claim.  See Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran 
stated that during his tour in Vietnam, he was admitted to a 
naval hospital in Cam Rahn in May 1968, where he alleges he 
was treated for several weeks for two strains of malaria.  

The service medical records (SMRs) are silent for any 
complaints, treatments, or diagnoses of malaria.  However, 
the service personnel records (SPRs) do indicate that the 
veteran was hospitalized in Danang, Vietnam, from June to 
July of 1968.  Any records from the veteran's stay in that 
hospital are not associated with the claims file and would 
likely be difficult to obtain after this extended period of 
time.

The SPRs indicating several weeks of hospitalization in 
Vietnam provide support for the veteran's statement regarding 
treatment for an in-service illness.  However, even if the 
Board were to extend the doctrine of reasonable doubt and 
assume that the veteran was indeed treated in service for 
malaria, the post-service medical record includes no 
complaints of or treatment for any residuals of the disease 
after separation many years ago.  

As there is no medical evidence of a current disability, the 
requirement of a medical nexus between a claimed in-service 
disease and any current disability cannot be fulfilled.  The 
Board finds that the veteran's statements regarding any 
current residuals of malaria are outweighed by the service 
and post-service medical record, which clearly does not 
indicate any current chronic residuals of a disease 
potentially treated in service. 

In summary, the medical evidence of record does not support 
the contention that the veteran has any current residuals of 
malaria connected to service.  Based on the above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of malaria.  In denying this claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

4.  Hypertension

The veteran claims that his current hypertension was incurred 
during his time in service and as a result of his claimed in-
service malaria.

Evidence submitted by the appellant includes private medical 
records detailing treatment by Dr. H. for several medical 
conditions, including hypertension.  Treatment consists 
mainly of prescribed medications.  Based on the above, the 
evidence indeed both a current disability.

The service medical records (SMRs) are silent for any 
complaints, treatments, or diagnoses of hypertension.  The 
veteran's blood pressure during his separation evaluation in 
August 1968 was 132/82, which is considered normal for VA 
purposes.  This provides evidence against the claim.

Post-service, it is significant that the veteran does not 
appear to have received treatment for hypertension until 
1993, which is 35 years after discharge from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the veteran's hypertension and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the 
veteran began treatment for hypertension approximately 
thirty-five years after separation from service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate or indicate whether it is at least as likely as 
not that the hypertension was caused by military service.  
Indeed, the medical evidence submitted does not make any 
mention of the veteran's service.

Simply stated, the Board finds that the treatment records 
provide evidence against this claim, indicating a disorder 
that began many years after service without connection to 
service.      

The Board acknowledges that the veteran has submitted lay 
statements indicating that he believes his current 
hypertension stems from contracting malaria during service.  
However, the veteran's lay contentions in this case are 
outweighed by the medical evidence which indicates that the 
veteran did not receive treatment for hypertension until over 
three decades after discharge from service.  See generally 
Barr v. Nicholson, supra.  Simply put, the veteran's lay 
contentions are not consistent with the other evidence of 
record, and are outweighed by this evidence.

The Board finds that the service medical records and the 
post-service medical records outweigh the veteran's 
statements.  In summary, the medical evidence of record does 
not support the contention that the veteran's hypertension is 
connected to service and provides evidence against such a 
finding.  The Board must also find that the service and post-
service treatment records, indicating a condition that did 
not manifest for many years after service, outweigh the 
veteran's lay statements cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension.  In 
denying his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

5.  Back disability

As stated above, the post-service medical record consists of 
private treatment records from Dr. H.  The veteran complained 
of back pain on only one occasion, in January 2002, and Dr. 
H. diagnosed arthritis of the thoracic spine.  There were no 
other complaints of back pain, either before or after January 
2002.  Based on the above, the evidence does not show a 
current back disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
medical records (SMRs) are silent for any complaints, 
treatments, or diagnoses of a back disability.  The evidence 
therefore does not show an in-service incurrence of injury to 
the back.

As there is no medical evidence of a current disability, the 
requirement of a medical nexus between a claimed in-service 
injury and any current disability cannot be fulfilled.  The 
Board finds that the veteran's statements regarding a back 
problem are outweighed by the service and post-service 
medical record, which clearly does not indicate a current 
chronic back disorder or a back injury in service. 

In summary, the medical evidence of record does not support 
the contention that the veteran has a current back problem 
connected to service.  Based on the above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a back disability.  In denying this claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

6.  Rash as a result of exposure to herbicides

As stated above, the post-service medical record consists of 
private treatment records from Dr. H.  The veteran complained 
of skin problems on three occasions to Dr. H.  In January 
1998, he received a diagnosis of dermatitis.  In May 2001, he 
experienced a rash on his left elbow for several weeks that 
was also diagnosed as dermatitis.  In July 2001, the veteran 
was diagnosed with chemical dermatitis on his scalp and neck 
in reaction to hair dye.  Each of these occurrences of 
dermatitis was treated and did not persist.  There were no 
other complaints of a rash.  Based on the above, the evidence 
does not show a current chronic rash.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
medical records (SMRs) are silent for any complaints, 
treatments, or diagnoses of a rash or other skin condition.  
The evidence therefore does not show an in-service incurrence 
of a skin rash.

The veteran has argued that his alleged chronic rash results 
from exposure to herbicides in Vietnam.  Indeed, research has 
shown that a number of diseases may have a causal connection 
to Agent Orange or other herbicide exposure.  In this 
argument, the veteran has a valid stance.  However, the law 
currently recognizes only 11 diseases for presumptive service 
connection due to exposure to herbicides, as they have been 
shown to have such a probability of causal connection.  The 
law and the regulations are explicit as to which diseases may 
be presumed to be related to herbicide exposure, and a 
general skin rash is not among the list at this time.

Regardless, there is no medical evidence of a current 
disability.  As such, the requirement of a medical nexus 
between a claimed in-service injury and any current 
disability cannot be fulfilled.  The Board finds that the 
veteran's statements regarding a rash resulting from exposure 
to herbicides are outweighed by the service and post-service 
medical record, which clearly does not indicate a current 
chronic rash or a rash or other skin condition in service. 

In summary, the medical evidence of record does not support 
the contention that the veteran has a current rash or skin 
condition connected to service.  Based on the above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a rash resulting from exposure to herbicides.  
In denying this claim, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for bilateral hearing loss.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  The veteran was sent an additional notice letter in 
March 2006 pursuant to Dingess addressing the criteria for 
assigning effective dates and initial ratings.  Although this 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case issued in September 2006 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded an examination for 
the four disabilities denied service connection because the 
evidence did not surpass the low threshold set by McLendon.  
There was no evidence that a back disability, residuals of 
malaria, or a rash persist as chronic disabilities.  
Additionally, there was no evidence referencing any possible 
nexus between the veteran's service and his current 
hypertension, for which he did not seek treatment until many 
many years after service.  In any event, there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claims before the Board.  Therefore, a VA 
examination was not afforded for these four issues.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Dr. H.  The appellant was afforded VA 
audiological examinations in December 2004 and December 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

Service connection for residuals of malaria is denied.

Service connection for hypertension is denied.

Service connection for a back disability is denied.

Service connection for a rash is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


